DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2020 was filed prior to the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:  
Claim 1 line 10 and claim 4 line 19: “a target load that is larger than” should read -- a target load that is higher than --
Claim 1 line 10, claim 2 line 3, and claim 4 line 4: “laminated direction” should read -- lamination direction --
Claim 4, line 16: “a heating treatment” should read -- a heating mechanism --
Claim 4, line 18: “a pressurization treatment” should read -- the pressurization mechanism --

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 4-5 and claim 4 line 6 recite the limitation “the steel plates being made by covering a steel plate body with an insulating film,” which is confusing. It is unclear whether the steel plates are covered with an insulating film or a steep plate are covered with another steel plate body and further covered with an insulating film and therefore it is indefinite. Would the recited “steel plate” is made of steel? If so, what is a steel plate body? Examiner recommends to recite “each of the steel plates being covered with an insulating film. 

Claim 4 recites the limitation “the pressure load being obtained as the detected pressure and a pressing surface area are multiplied,” in lines 20-21 in which it is unclear what the “pressing surface area” is. Would this be pressing area of the pressurization member or the area of the laminated body or a contact area between the pressurization member and the laminated body?

Claims 2-3 depend on claim 1. Therefore claims 1-4 are rejected. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Piascik (US 20160226323) in view of Fukushima (US 20180233993).
Regarding claim 1, Piascik teaches, 
A manufacturing method (10, Fig. 1, para. [0014]) for a rotary electric machine core (66, Fig. 6, para. [0036]) that is a rotor core or a stator core, the manufacturing method comprising: 
a lamination step (40, Fig. 1) in which a plurality of steel plates (laminate 14(a) can be composed of any suitable magnetically-permeable material and is preferably composed of an alloy containing iron as a primary constituent, such an electrical steels, para. [0017]) is laminated so that a laminated body (67, Fig. 6) is made, each of the steel plates being made by covering a steel plate body with an insulating film (12, Fig. 1, interlaminate dielectric layers 72 thus provide both electrical insulation between neighboring laminates, para. [0034]); 

a pressurization step (a consolidative firing process 54, Fig. 1, heat and possibly pressure is then applied to adhere oxidation barrier layer 32(a), para. [0028]) in which, in a state where the laminated body is heated to the target temperature, the laminated body is pressed by a pressurization member (laminate stack is subject to a compressive loads and elevated temperatures, upper and/or lower ends of furnace jacket 56 to the ram portion of a hydraulic press to extend into jacket 56 and exert a controlled compressive load on laminate stack 58, Fig. 5, para. [0031]) in a laminated direction until a pressure load reaches a target load that is larger than a specified fastening load, the pressurization member is then made to stand still until the pressure load is constant, and, once the pressure load is constant, the pressurization member is moved away from the laminated body so that the pressurization is stopped (see 70, Fig. 1); 
Piascik teaches in para. [0034] that interlaminate dielectric layers 72 thus provide both electrical insulation between neighboring laminates 14 included within the laminate stack and bond the neighboring laminates together. Piascik does not explicitly teach a fastening step in which the laminated body are fastened by a fastening part. However, Fukushima teaches a motor includes a stator, a rotor and sensors for detecting the operating state in which,
a fastening step (tie bolts 14, Fig. 1) in which, after the heating and the pressurization are stopped, the steel plates that configure the laminated body are fastened by a fastening part until the fastening load is generated.
Therefore, in view of the teachings of Fukushima, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Piascik to include a fastening step as taught by Fukushima after stopping the heating and pressurization 

Regarding claims 2-3, Piascik further teaches, 
[Claim 2] wherein the pressurization member comes into contact with and presses an entire end surface of the laminated body in the laminated direction (62, a controlled compressive load on laminate stack 58, Fig. 5, see para. [0031]). 
[Claim 3] wherein the target temperature is temperature equal to or higher than temperature of the rotary electric machine core while the rotary electric machine is operated (heating laminate 14(a) to elevated temperatures e.g., temperatures ranging from about 700 to about 850° C. in an oxidizing atmosphere, para. [0022]).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Peruzzi (US 20130248100) in view of Harada (JP 2013123301).
Regarding claim 1, Peruzzi teaches, 
A manufacturing method (Fig. 1, see Abstract) for a rotary electric machine core (11, Fig. 1) rotor core or a stator core, the manufacturing method comprising: 
a lamination step in which a plurality of steel plates (punch sheet-metal parts 3 and 4 out of the sheet-metal strip 2, Fig. 1, para. [0032]) is laminated so that a laminated body is made, each of the steel plates being made by covering a steel plate body with an insulating film (adhesive 12, which is preferably applied to the two longitudinal sides 13 and 14 of the sheet-metal strip 2, preferably over the full area, para. [0032]); 
a heating step in which the laminated body is heated to a specified target temperature (laminated core 11, pre-glued and leaving the shaft 10, can subsequently be subjected to curing 
a pressurization step (curing device 15 has a press 30, Fig. 1, para. [0037]) in which, in a state where the laminated body is heated to the target temperature, the laminated body is pressed (at least partial curing of the laminated core 11 under pressure, see Figs. 1-3, para. [0037]) by a pressurization member in a laminated direction until a pressure load reaches a target load that is larger than a specified fastening load, the pressurization member is then made to stand still until the pressure load is constant, and, once the pressure load is constant, the pressurization member is moved away from the laminated body so that the pressurization is stopped; 
Peruzzi does not teach a fastening step after the heating and pressurization are stopped. However, Harada teaches a lamination method in which a fastening process is applied after applying a pressure generated in pressurizing unit in which,
a fastening step in which, after the heating and the pressurization are stopped, the steel plates that configure the laminated body are fastened by a fastening part (bolt 66, Fig. 4) until the fastening load is generated (plurality of fastening members 66 are provided in order to pressurize the laminated body 16 so as to be smaller than the fastening length L3 of the fastening member 66, restore the laminated body 16 by releasing the pressure, and generate an axial force on the fastening member 66, para. [0034]).
Therefore, in view of the teachings of Harada, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Peruzzi to include a fastening step as taught by Harada after stopping the heating and pressurization so that the releasing pressure generate an axial force on the fastening member that enables to hold the laminated body in place while manufacturing a core for a rotary electric machine.

Regarding claim 2, Peruzzi further teaches, 
wherein the pressurization member comes into contact with and presses an entire end surface of the laminated body in the laminated direction (during curing, first, the adhesive (12) in the region of the edge zone (24) of the laminated core (11) is cured under pressure, see Fig. 5 and claim 6, in which it is obvious that entire end surface of the laminated core is pressurized). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peruzzi in view of Harada as applied to claim 1 above, and further in view of Piascik. 
Regarding claim 3, modified Peruzzi does not teach heating the laminated core to a temperature higher than the operating temperature. However, Piascik teaches a laminated stator core suitable for use in high temperature applications in which, 
wherein the target temperature is temperature equal to or higher than temperature of the rotary electric machine core while the rotary electric machine is operated (heating laminate 14(a) to elevated temperatures (e.g., temperatures ranging from about 700 to about 850° C.) in an oxidizing atmosphere, para. [0022]).
Therefore, in view of the teachings of Piascik, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Peruzzi to include a step of heating to an elevated temperature which is higher than the operating temperature of the electric machine so that coating materials such as acrylic resin or other material can be stabilized during the manufacturing the core for an electric machine.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peruzzi in view of Chen (CN 206756345) and further in view of Amano (US 20180166214).
Regarding claim 4, Peruzzi teaches, 
A manufacturing device (Fig. 1, see Abstract) for a rotary electric machine core (11, Fig. 1) that is a rotor core or a stator core, the manufacturing device comprising: 
a pressurization mechanism (curing device 15 has a press 30, Fig. 1, para. [0037]) that includes a base and a pressurization member arranged on both sides of a laminated body in a laminated direction (see 11, Fig. 1), respectively, the laminated body being configured by laminating a plurality of steel plates (punch sheet-metal parts 3 and 4 out of the sheet-metal strip 2, Fig. 1, para. [0032]), each of the steel plates being made by covering a steel plate body with an insulating film (adhesive 12, which is preferably applied to the two longitudinal sides 13 and 14 of the sheet-metal strip 2, preferably over the full area, Fig. 2, para. [0032]), the pressurization mechanism pressurizing the laminated body as at least the pressurization member is made to advance and retract in the laminated direction of the laminated body; 
a heater that heats the laminated body (laminated core 11, pre-glued and leaving the shaft 10, can subsequently be subjected to curing using a curing device 15, for example comprising an oven, press, or heating press, Fig. 1, para. [0032]); 
a heating treatment (see para. [0037]) in which the heater is driven to heat the laminated body until the detected temperature reaches specified target temperature; and 
a pressurization treatment (laminated core 11 can be introduced into the press 30 and be cured exclusively with a combination of temperature and time, see para. [0037]) in which the pressurization member is moved in a direction towards the laminated body until a pressure load reaches a target load that is larger than a specified fastening load, the pressure load being obtained as the detected pressure and a pressing surface area are multiplied, the pressurization member is then made to stand still until the pressure load is constant, and, once the pressure 
Peruzzi does not teach a pressure sensor or a temperature sensor or a controller that controls the heater and the pressurization mechanism. However, Chen teaches a device for monitoring pressure between the stator core sheets of a generator in which, 
a pressure sensor (thin film pressure sensors 221, Fig. 3, para. [0036]) that detects surface pressure as detected pressure, the surface pressure being received by the pressurization member from the laminated body; 
Therefore, in view of the teachings of Chen, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device of Peruzzi to include a thin film pressure sensor that detects and measures the surface pressure or the pressure between two lamination plates so that it enables to monitor a pressure generated by a pressurization member while manufacturing a core for a rotary electric machine.

Modified Peruzzi does not teach a temperature sensor that detects the temperature of the laminated core and a controller that controls the heater and pressurization mechanism. However Amano teaches a device for manufacturing a laminated iron core includes preheating a laminated body in which,
a temperature sensor (temperature sensors 104, Fig. 3) that detects temperature of the laminated body as detected temperature; and 
a controller (controller 105) that controls drive of the heater and the pressurization mechanism, wherein the controller is configured to execute in parallel (controller 105 controls the preheating device 101, controls the molding device 102, para. [0035]). 
Therefore, in view of the teachings of Amano, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Fluch (US 20150314563) teaches a laminated core adhesively bonded under temperature and pressure to adjacent sheet metal parts and to bond with varnish.
Prior art of record An (CN 107623413) teaches laminating a rotor iron core where the laminated rotor iron core is placed on a heating device, a freezing device and pressing device with pressure of 3MPa.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729